Citation Nr: 0738755	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  06-24 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD. 

The veteran testified before the Board sitting at the RO in 
April 2007.  A transcript of the hearing is associated with 
the claims file. 

At the Board hearing, the veteran stated that he had an 
injury to his hand in service and now had a scar; however, 
the veteran further stated that it did not bother him and 
that he did not desire to submit a claim for service 
connection for the scar. 


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.

2.  The veteran was first diagnosed with PTSD in 1991, many 
years after service. 

3.  The claimed traumatic events in service are not 
consistent with the nature and circumstances of the veteran's 
service, and there is insufficient evidence that the claimed 
events actually occurred.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and in July 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession. 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the veteran was not provided 
with this notice.  However, the Board finds that this 
omission is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to a content-
complying notice.  As the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

If there was any other deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  Based on the notices provided and the 
veteran's responses and contentions, it is found that he is 
reasonably expected to understand what is needed in this 
case.  Thus, VA has satisfied its duty to notify the 
appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  Specifically, the 
veteran was notified of the need for specific dates, 
locations, descriptions, and names of individuals involved in 
any traumatic events in service.  The Board concurs with the 
determination of the RO that the information provided by the 
veteran to VA adjudicators and medical providers was not 
sufficiently consistent and specific as to justify a 
productive search for additional military records.  The 
veteran was notified in an October 2005 rating decision and 
in a June 2006 statement of the case.  

At an April 2007 hearing, the veteran stated that he sought 
psychiatric treatment in 1983 following a civil charge of 
driving under the influence of alcohol.  He stated that he 
was treated by a now-deceased private physician and at a VA 
medical center.  Available VA treatment records were obtained 
and associated with the claims file.  The veteran waived 
consideration of the evidence by the RO.  The Board notes 
that the veteran told a counselor in 1991 that he had not 
undergone any earlier examinations or treatment for 
psychiatric symptoms.  The Board concludes that it is not 
aware of any unobtained medical records that are necessary to 
decide the claim.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  VA has obtained 
an examination and records of outpatient medical care.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran served in the U.S. Marine Corps with primary 
duties as a disbursing clerk.  He served in the Republic of 
Vietnam from August 1968 to July 1970.  He contends that he 
has PTSD as a result of several traumatic experiences in 
service. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination. Id. 

Service personnel records showed that the veteran enlisted in 
the U.S. Marine Corps for a term of six years of which two 
years were required active duty service.  He received recruit 
and individual combat training as well as training as a 
disbursing clerk prior to deployment to the Southeast Asia.  
There is no record of special security or reconnaissance 
force training.  During his service in the Republic of 
Vietnam, the veteran was assigned to the Service Company, 
Headquarters Battalion, Third Marine Division.  There is no 
evidence that the veteran was awarded the Combat Action 
Ribbon or any other combat awards.  Although the veteran was 
assigned temporary duty for two weeks in October through 
November 1969 to an unidentified unit, the duties for the 
assignment were noted to be those of a disbursing clerk.  

In a July 1968 enlistment physical examination, a physician 
noted the veteran's reports of a history of minor physical 
problems and illnesses.  However, the physician noted no 
psychiatric disorders and determined that the physical 
problems were not disqualifying.  In October 1968 upon 
arrival at recruit training, a military examiner noted the 
receipt of congressional correspondence and a letter from the 
veteran's family physician reporting a history of 
neurological and physical coordination deficits.  The letter 
is not of record.  The veteran's training supervisors also 
reported a lack of coordination and inability to perform 
physical training exercises.  The veteran underwent 
neurological, psychiatric, and orthopedic evaluations.  No 
chronic disabilities were identified, and the veteran was 
returned to training.  Subsequent service medical records are 
silent for any symptoms or treatment for any psychiatric 
disorder, and none were noted by the examiner in a June 1970 
discharge physical examination.  

From September to November 1991, the veteran received 
outpatient psychiatric counseling in nine weekly sessions at 
the VA National Center for PTSD.  In a comprehensive 
psychological assessment, a counselor noted an extensive 
history of the veteran's military and post-military 
experiences.  She stated that the information was obtained 
from the veteran and "partially substantiated by a review of 
his discharge papers."  She also suggested that the 
veteran's course of treatment was initiated by a court as a 
result of a substance abuse-related offense.   

The counselor noted the veteran's report of having learned 
that a college friend had been killed in action in Vietnam.  
The veteran reported that he had graduated from college but 
then was drafted into the Marine Corps and denied an 
opportunity to attend officer candidate school to which he 
had previously been accepted.  The veteran reported that he 
had spent 50 percent of his time in Vietnam in combat.  He 
reported receiving incoming fire on 7 occasions, being 
surrounded by the enemy on 20 occasions, and in danger of 
being killed or injured on 10 occasions.  He also witnessed 
someone being hit by incoming or outgoing fire 40 times and 
that his unit sustained 40 to 50 percent casualties.  The 
veteran reported two specific incidents where he nearly 
participated in a firefight with friendly forces and when he 
witnessed the death of another soldier by a land mine 100 
yards away.  The counselor did not record any dates, places, 
or names of other persons involved in the events

The counselor noted that the veteran did not undergo any 
earlier post-service psychiatric examination or treatment and 
stated that this was the first time the veteran had discussed 
his military experiences.  The veteran reported alcohol abuse 
from the time of discharge until 1991, three driving under 
the influence offenses, and a divorce in 1985.  The veteran 
worked in the insurance and food industry until being laid 
off in 1991.  On examination, the counselor noted symptoms 
such as hypervigilance, nightmares, sleeplessness, avoidance 
behavior, lack of anger control, and startle response 
associated with the claimed trauma.  The counselor noted 
symptoms of depression, anxiety, hopelessness, 
disillusionment with authority, and alcohol abuse.  The 
counselor evaluated several psychophysical laboratory tests 
and diagnosed PTSD, alcohol abuse, and major depression in 
remission.  She stated that the disorders were related to 
childhood, five military, and four post-service trauma, the 
latter including unemployment, three substance abuse civil 
offenses, divorce, and living with elderly parents.  There is 
no record of any further psychiatric examination or treatment 
for the next 15 years including in a period of VA outpatient 
clinic treatment from April 2001 to July 2005.  

In a July 2005 letter, a VA counselor noted that a family 
member had referred the veteran to the VA Veteran's Center 
for symptoms of PTSD.  The counselor did not note a review of 
the service records.  He noted the veteran's reports of 
graduation from college and joining a Marine Corps officer 
program.  The veteran reported that he was coerced, 
manipulated, or finessed into enlisted service and that he
received battalion reconnaissance training for two months 
prior to deployment to Vietnam.  The veteran reported 
experiencing the following traumatic events: regular mortar 
attacks on his base; involvement in firefights and witnessing 
injuries but no deaths; sighting stacks of body bags; and 
being pinned down by snipers for several hours when two 
fellow Marines were wounded.  The counselor did not note any 
dates, locations, or names of other persons involved in the 
events.  

In September 2005, a VA mental health clinic examiner noted 
that the veteran sought treatment on a walk-in basis for 
increased anxiety over the previous few months following the 
death of his mother and conflicts with a sister because he 
had been left out of his mother's will.  The examiner noted 
the veteran's reports of frequent intrusive distressing 
recollections of his Vietnam experiences.  The examiner noted 
a mildly anxious mood with no suicidal or homicidal 
ideations.  He diagnosed prolonged PTSD with no additional 
clinical evaluation and with no reference to any specific 
events in or after service.  In a subsequent session, the 
examiner noted the veteran's reports of losing friends in 
Vietnam and having survivor's guilt.  The examiner did not 
note a review of the claims file or the report of treatment 
in 1991.  

In letters in April 2006 and May 2006, a private counselor 
and a VA psychiatrist respectively stated that the veteran 
was receiving regular outpatient treatment.  VA outpatient 
records have been obtained through October 2006 confirm that 
the veteran continued to experience symptoms such as 
irritability, hypervigilance, avoidance behavior, and 
intrusive thoughts.  The veteran was prescribed medication.  
However, the medical records of the outpatient treatment 
contain no detailed clinical assessments or therapy sessions 
since July 2005.     

In an April 2007 hearing, the veteran stated that after 
college he had been sworn into the Marine Corps and promised 
a place in officer candidate school.  However, he stated that 
the Selective Service overruled the Marine Corps and that he 
was drafted instead.  He further stated that he went along 
with the decision because it limited his total service to two 
years vice more than three years.  The veteran stated that as 
a disbursing clerk he also performed duties protecting 
convoys and artillery positions and providing personal 
protection for officers.  He acknowledged that it was 
unlikely that these assignments were documented in unit 
records.  He did not discuss reconnaissance patrol training 
or duties.  He described the following traumatic experiences.  
Upon landing at airbase in August 1969, the airfield came 
under momentary rocket and mortar attack.  Because he was new 
to the country, he was fearful because he did not know what 
to do.  Later while being transported to a northern area, he 
sighted Army trucks carrying body bags.  In October 1969 he 
stated that he was riding in a convoy and engaged a single 
suspected enemy 200 yards away with rifle fire in order to 
frighten but not to kill the enemy.  

As a preliminary matter, the Board concludes that the veteran 
was not in combat. The Board acknowledges that all U.S. 
Marines are competent riflemen.  However, there is no record 
that the veteran was trained or participated in 
reconnaissance patrols or duties involving security of 
convoys, artillery positions, or personal protection for 
officers.  Although the veteran may hold a sincere belief 
that he was engaged in many combat operations, the extent and 
tempo of operations reported by the counselor in 1991 is not 
consistent with the service record evidence of his training, 
assigned duties, and other circumstances, conditions, or 
hardships of his Vietnam service.  The veteran received no 
combat awards, badges, or citations and his primary duty was 
not a combat occupation.  There is simply no competent 
evidence to support any of his claimed stressors.  See Cohen 
v. Brown, 
10 Vet. App. 128 (1997); VAOPGCPREC 12-99 (Oct. 18, 1999).  
Therefore, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressors.  

The Board further concludes that service connection for PTSD 
is not warranted because the disorder first manifested not 
earlier than 1991.  While the veteran has been diagnosed with 
PTSD, the Board finds that service connection is not 
warranted as the PTSD diagnoses are not based on verified in-
service stressors.  The Board is not required to grant 
service connection for PTSD solely because a physician or 
other health professional accepted the veteran's description 
of his active service experiences as credible and diagnosed 
the veteran as suffering from PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  There is no service record or 
other competent evidence that a stressor event outside the 
normal range of usual human experience actually occurred.  
The VA counselor that provided the most detailed evaluation 
of the veteran's mental health status in 1991 also attributed 
the disorder to other nonservice-related experiences, and the 
events claimed by the veteran in service are not supported by 
any competent evidence.    

The veteran has described several incidents where he was 
generally distressed while present at an airbase receiving 
indirect fire or witnessing body bags in transport.  He did 
not indicate that he was in personal danger or that he knew 
or witnessed the deaths of any persons on these occasions.  
Near participation in a fight with friendly forces or firing 
warning shots at a distant figure also do not constitute an 
event more stressful than the ordinary stressful environment 
of a combat zone.  See Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993) (citing Wood v. Derwinski, 1 Vet App. 190, 193 
(1991)).  Regarding the events when the veteran was pinned 
down by snipers and when he witnessed the death of a Marine 
by an exploding land mine, the veteran did not provide 
sufficient information such as names, dates, and locations 
that would support research to recover records of the events.  

The Board again acknowledges that the veteran has a sincere 
belief that the many events reported to medical providers and 
to the Board actually occurred.  However, the Board places 
less probative weight on his statements because he reported 
the events inconsistently to several providers over a period 
of time.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Moreover, his descriptions of the circumstances of his 
enlistment, training, and duties are not consistent with 
military records.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  The Board also places less probative weight 
on the VA counselors' diagnoses in 1991 and in 2005 in which 
they concluded that PTSD was related to intense combat in 
Vietnam.  The nature and tempo of combat described by the 
veteran was inconsistent with the service records.  The Board 
is not bound to accept medical opinions that are based upon 
an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993).

The weight of the credible evidence demonstrates that the 
veteran's current PTSD first manifested many years after 
service and is not related to any aspect of his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


